DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/21 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 93 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 93 recites “irradiating the access window with light from a light source on an inner surface of the retractor” which seeks to introduce new matter as the specification does not provide support for a retractor embodiment which has both an electrode coupled thereto and a light source on an inner surface of the retractor. Furthermore, the drawings do not depict an embodiment containing the combination of these features. The specification does disclose in Paragraph [0060] “the step of irradiating the window with light from a light source in order to improve the visibility of the surgeon in the deep spine region. In some embodiments, the light source is attached to the retraction plate and may also include camera tracking devices.” but does not describe an embodiment of a retractor as claimed performing the irradiating step. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claims 91-92, 95 & 98-99 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miles et al. (US PG Pub No. 2008/0097164) in view of Farr et al. (US PG Pub No. 2008/0306481) and Alain et al. (US PG Pub No. 2012/0191094).
Regarding Claims 91-92, 95 & 98-99, Miles et al. discloses a surgical method (Abstract, Figs. 1-14, Paragraphs [0011-0020, 0038, 0048-0064]), comprising: forming an incision in a posteriolateral corridor (corridor, Paragraph [0048]; posterolateral approach to the spine, Paragraphs [0039 & 0059]) in the skin of a patient to access the spine (It is understood that an incision in the skin is made in order to distract tissues extending between the skin and the surgical target site and establish an operative corridor to an intervertebral target site prior to inserting further surgical instruments therein as stated in Paragraphs [0045 & 0059], Fig. 1); passing a retractor (tissue retraction assembly 10, Fig. 1) through the incision to increase an access window (operative corridor 15 into operative site, Paragraph [0048]) to the spine (Paragraph [0048], Fig. 1); detecting nervous tissue in the vicinity of the access window (detecting the existence of (and optionally the distance and/or direction to) neural structures before, during and/or after distraction and/or retraction of tissue, Paragraphs [0039-0044]) using an electrode (one or more electrodes 39 at the distal regions of each retractor blade 12-18 and shim elements 22, 24 for use with nerve surveillance system, Paragraph [0048]) coupled to the retractor (Fig. 1); and inserting a fusion cage through the access window (“…in spinal applications, any number of implants and/or instruments may be introduced through the working cannula 50, including but not limited 
Miles et al. does not disclose the step of passing a distal portion of an instrument through the access window and performing a foraminotomy using a working tip of the distal portion of the instrument, wherein the instrument is an articulating drill. Miles et al. does disclose in Paragraph [0064] that “By way of example only, in spinal applications, any number of implants and/or instruments may be introduced through the working cannula 50, including but not limited to spinal fusion constructs (such as allograft implants, ceramic implants, cages, mesh, etc.), fixation devices (such as pedicle and/or facet screws and related tension bands or rod systems), and any number of motion-preserving devices (including but not limited to nucleus replacement and/or total disc replacement systems).” but does not disclose that a surgical robot controls the insertion or movement of these instruments.
Farr et al. discloses a method of spinal fusion surgery (Figs. 1 & 15A-15B), comprising inserting a spinal fusion cage (Fig. 15A, Paragraph [0051]) and performing a foraminal decompression via an arcuate postero-lateral approach which provides a surgeon with an improved trajectory and passageway to decompress the foramen, and allows for improved patient positioning, access, and patient outcomes (Paragraphs [0051-0053]).
Alain et al. discloses a flexible and articulating drilling device for forming a channel in a vertebra (Abstract), wherein an articulating drill bit (10, Figs. 4, & 4a-4d, Paragraph [0074]) is used to drill a curved channel in the vertebral body of a spinal segment (Paragraph [0033]), wherein the drill includes a distal portion (perpendicular 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Miles et al. to add the step of performing a foraminotomy as taught by Farr et al. using an articulating drill as taught by Alain et al. so that pinched spinal nerves can be decompressed with a drill that can create a curved osseous channel through the vertebrae during a facet drilling and decompression of spinal nerves and to promote increased stability in the fused region upon healing of the vertebrae. 
Claims 93 & 101 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miles et al. (US PG Pub No. 2008/0097164) in view of Farr et al. (US PG Pub No. 2008/0306481) and Alain et al. (US PG Pub No. 2012/0191094) as applied to claim 91 above and further in view of Stauber (US PG Pub No. 2005/0288677).
Regarding Claim 93, the combination of Miles et al., Farr et al., and Alain et al. discloses the claimed invention as stated above in claim 91, except the step of irradiating the access window with light from a light source on an inner surface of the retractor.
Stauber discloses a method of spinal surgery, comprising the step of inserting a retractor with a light source provided on an inner distal tip of the retractor utilized with 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the retractor used in the method of the combination with a light on an inner distal tip of the retractor as taught by Stauber in order to provide an illumination means which would allow the surgeon to better visualize the cervical spine during tissue retraction in a spinal surgery.
Regarding Claim 101, Miles et al. discloses a surgical method (Abstract, Figs. 1-14, Paragraphs [0011-0020, 0038, 0048-0064]), comprising: forming an incision in a posteriolateral corridor (corridor, Paragraph [0048]; posterolateral approach to the spine, Paragraphs [0039 & 0059]) in the skin of a patient to access the spine (It is understood that an incision in the skin is made in order to distract tissues extending between the skin and the surgical target site and establish an operative corridor to an intervertebral target site prior to inserting further surgical instruments therein as stated in Paragraphs [0045 & 0059], Fig. 1); passing a retractor (tissue retraction assembly 10, Fig. 1) through the incision to increase an access window (operative corridor 15 into operative site, Paragraph [0048]) to the spine (Paragraph [0048], Fig. 1); and inserting a fusion cage through the access window (“…in spinal applications, any number of implants and/or instruments may be introduced through the working cannula 50, including but not limited to spinal fusion constructs (such as allograft implants, ceramic implants, cages, mesh, etc.)...” Fig. 6, Paragraph [0064]).
Miles et al. does not disclose the step of passing a distal portion of an instrument through the access window and performing a foraminotomy using a working tip of the 
Farr et al. discloses a method of spinal fusion surgery (Figs. 1 & 15A-15B), comprising inserting a spinal fusion cage (Fig. 15A, Paragraph [0051]) and performing a foraminal decompression via an arcuate postero-lateral approach which provides a surgeon with an improved trajectory and passageway to decompress the foramen, and allows for improved patient positioning, access, and patient outcomes (Paragraphs [0051-0053]).
Alain et al. discloses a flexible and articulating drilling device for forming a channel in a vertebra (Abstract), wherein an articulating drill bit (10, Figs. 4, & 4a-4d, Paragraph [0074]) is used to drill a curved channel in the vertebral body of a spinal segment (Paragraph [0033]), wherein the drill includes a distal portion (perpendicular distal tip near 10e, Fig. 4b) angled relative to a proximal portion (10a, Fig. 4b). Alain et al. teaches using the articulating drill bit as recited for the purpose of making is possible 
Stauber discloses a method of spinal surgery, comprising the step of inserting a retractor with a light source provided on an inner distal tip of the retractor utilized with implant or grafts for spinal fusion or disc replacement to illuminate the surgical site (Paragraph [0053]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Miles et al. to add the step of performing a foraminotomy as taught by Farr et al. using an articulating drill as taught by Alain et al. so that pinched spinal nerves can be decompressed with a drill that can create a curved osseous channel through the vertebrae during a facet drilling and decompression of spinal nerves and to promote increased stability in the fused region upon healing of the vertebrae. Furthermore, it would have been obvious to modify the retractor of Miles et al. with a light on an inner distal tip of the retractor as taught by Stauber in order to provide an illumination means which would allow the surgeon to better visualize the cervical spine during tissue retraction in a spinal surgery.
Claims 94 & 100 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miles et al. (US PG Pub No. 2008/0097164) in view of Farr et al. (US PG Pub No. 2008/0306481) and Alain et al. (US PG Pub No. 2012/0191094) as applied to claim 91 above and further in view of Zipnick et al. (US PG Pub No. 2007/0239160).
Regarding Claim 94, the combination of Miles et al., Farr et al., and Alain et al. discloses the claimed invention as stated above in claim 91, except the step of capturing an image of the access window with a camera. 
 Zipnick et al. discloses a method of spinal surgery, wherein a position of a fusion implant or a patients disc can be verified by camera (Paragraphs [0551,0621 & 0627]) which is inserted into an access window along a guidewire and into the patient for visualization before treatment of the area or implant insertion (Paragraph [0627]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of the combination with the step of inserting a camera through the access window and capturing an image of the patient in the access window as taught by Zipnick et al. in order to allow a surgeon to better visualize the surgical site in the cervical spine during a tumor removal and fusion procedure.
Regarding Claim 100, the combination of Miles et al., Farr et al., and Alain et al. discloses the claimed invention as stated above in claim 91, except the step of providing at least one of irrigation and suction through the access window. 
Zipnick et al. discloses a method of spinal surgery, wherein an instrument (A80B, Figs. 235E-H) comprising a plunger or syringe (B72) which functions to push a spinal implant out or generate suction to draw tissue or an implant up into the instrument (Paragraph [0611]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of the combination with the step of inserting an instrument for pushing a spinal implant or generating suction to draw tissue or an implant up into the instrument as taught by Zipnick et al. in order to provide a surgeon .
Claim 96 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miles et al. (US PG Pub No. 2008/0097164) in view of Farr et al. (US PG Pub No. 2008/0306481) and Alain et al. (US PG Pub No. 2012/0191094) as applied to claim 91 above and further in view of Ferree (US PG Pub No. 2007/0168043).
Regarding Claim 96, the combination of Miles et al., Farr et al., and Alain et al. discloses the claimed invention as stated above in claim 91, except wherein at least one step of the method is performed by a surgical robot. 
Ferree discloses methods and devices for cervical spinal fusion surgery, wherein a drill bit (512) is inserted into the spine through a sleeve in the soft tissues of the neck (Paragraph [0159]) to create a tunnel through vertebra (120) and into the nucleus pulposus of the disc (124, Figs. 13B&18A). Ferree discloses that the “drill bit (512) is preferably guided by CT image/CAD/CAM technology or a robot that has features that prevent advancement of drill bit when the drill encounters less pressure. The feature prevents excessive advancement of drill bit 512 into spinal canal 129. Excessive advancement of drill bit 512 could injure the spinal cord. The tip of drill bit 512 experiences less pressure as it advances through disc material than when it advances through the vertebra. The robot preferably has features than control the depth of drill bit advancement. For example, the robot could be programmed to advance the drill bit about 10 mm, alternatively about 12 mm, alternatively about 14 mm. The distance between the tip of the partially advanced drill bit and the herniated nucleus pulposus or spinal canal 129 could be measured from imaging studies. The robot could be 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of the combination so that a robot is used to guide the drill during the foraminotomy as taught by Ferree in order to effectively control the depth of and prevent excessive advancement of the drill bit when the drill encounters less pressure to prevent spinal cord injury.

Response to Arguments
Applicant’s amendments, filed 02/02/21, have overcome the drawing and specification objections.
Applicant’s amendments, filed 02/02/21, have overcome the objections to claim 1.
In regards to Applicant’s arguments, filed 02/02/21, with respect to all claims: The Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection based on the newly amended claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775